Citation Nr: 0830196	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear. 

2.  Entitlement to an increased (compensable) initial 
evaluation for hearing loss of the left ear.

3.   Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In an August 2006 deferred rating decision, the RO 
denied the veteran's application to reopen a claim of 
entitlement to service connection for diabetes mellitus, type 
II.  In a November 2006 rating decision, in pertinent part, 
the RO denied service connection for hearing loss of the 
right ear and assigned a non-compensable rating for hearing 
loss of the left ear.  The veteran's disagreement with these 
rating decisions led to this appeal.

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2008, a 
transcript of which is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  38 C.F.R. § 19.9 (2007).  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

The Board finds that there are fundamental developmental 
procedures that must be complied with prior to determining 
whether to reopen the veteran's claim for service connection 
for diabetes mellitus, Type II.  Specifically, in a November 
2005 statement, the veteran asserted his belief that he was 
exposed to herbicides while stationed at the Ubon Royal Thai 
Air Force Base in Thailand at an unspecified time between 
November 1966 and November 1967.  The VA has developed 
specific procedures to determine whether a veteran was 
exposed to herbicides in a vicinity other than the Republic 
of Vietnam or along the demilitarized zone (DMZ) in Korea.  
The VA's Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(n), directs that a 
detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension Service 
(C&P) via e-mail and a review be requested of the Department 
of Defense's (DoD's) inventory of herbicide operations to 
determine whether herbicides were used or tested as alleged.  
If the exposure is not verified, a request should then be 
sent to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification.  Reviewing the evidence of 
record, it does not appear that the RO followed these 
procedures.   

The Court has consistently held that evidentiary development 
procedures provided in the VA's Adjudication Procedure Manual 
are binding.  See Patton v. West, 12 Vet. App. 272, 282 
(1999) (holding that the Board failed to comply with the duty 
to assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by the 
M21-1).  In order to comply with the procedures as provided 
for in the manual, the AMC/RO should send notice to the 
veteran, asking for the approximate date(s), location(s), and 
nature of his claimed exposure(s), asking him to submit this 
information within 30 days.  If the veteran complies, the 
AMC/RO must then send the required statement to C&P and 
request a review of the DoD's inventory of herbicide 
operations.  If C&P's review does not confirm herbicides were 
used as alleged, the RO must send a request to JSRRC for 
verification of the veteran's possible exposures.  The Board 
concludes that this matter must be remanded for compliance 
with the procedures set forth in the VA Adjudication Manual.

The Board also notes that, in a September 2005 Notice of 
Disagreement with the RO's October 2004 decision, the veteran 
indicated that he deplaned in Vietnam during a stopover on 
his initial flight to Ubon, Thailand.  He gave the 
approximate date for this flight as November 10, 1966.  In an 
August 2006 letter, the veteran stated that his travel orders 
for the flight included the following itinerary: Travis Air 
Force Base, California to Las Vegas, Nevada; Las Vegas to 
Anchorage, Alaska; Anchorage to Yokohama, Japan; Yokohama to 
Tan Son Nhut Air Force Base near Saigon, Vietnam; Tan Son 
Nhut to Bangkok, Thailand; Bangkok to Ubon Royal Thai Air 
Force Base, Thailand.  The veteran indicated that, while at 
Tan Son Nhut, he deplaned and, therefore, set foot in 
Vietnam.  

No evidence in the file indicates that the RO made a 
reasonably exhaustive attempt to search for information 
regarding this flight.  See 38 U.S.C. § 5103A(b) (West 2002); 
Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005) (noting 
that the Secretary's duty to assist includes making 
reasonable efforts to obtain relevant records that the 
appellant has adequately identified).  On remand, the AMC/RO 
should send a letter to the veteran, requesting more 
information that might assist in verifying his account.  
Regardless of the veteran's compliance with this request, at 
a minimum, the RO should request information from the Air 
Force, including the flight manifests for any flights from 
Travis Air Force Base to Ubon, Thailand on or about November 
10, 1966, that might serve to confirm his recollections about 
stopping in Vietnam.   

Regarding the veteran's claims for service connection for 
hearing loss of the right ear, the veteran's Military 
Occupation Speciality (MOS) was that of an airframe repairman 
and, as such, he experienced noise exposure during service.  
An October 2006 VA audiology examination did not find 
sufficient loss of hearing in the right ear to qualify as a 
disability under 38 C.F.R. § 3.385 (2007).  For example, the 
veteran's right ear speech recognition score, using the 
Maryland CNC test, was found to be 94 percent.  38 C.F.R. 
§ 3.385, in relevant part, allows for a finding of disability 
if the speech recognition score is less than 94 percent.  

After the RO denied his claim in November 2006, the veteran 
submitted the report of a January 2007 private audiology 
examination.  This report indicated that the speech 
recognition score for the veteran's right ear was 92 percent, 
a finding that would allow for qualification for a disability 
under 38 U.S.C.A. § 3.385.  However, as the RO correctly 
noted in their July 2007 Supplemental Statement of the Case 
(SSOC), no proof was provided indicating that the test was 
conducted by a state-licensed audiologist or that the speech 
discrimination test was performed in accordance with the 
Maryland CNC test requirements.  Therefore, the examination 
could not be used to determine the veteran's level of hearing 
impairment.  See 38 C.F.R. § 4.85 (requiring that 
examinations for hearing impairment for VA purposes be 
conducted by a state-licensed audiologist and include the 
results of a Maryland CNC test).  

However, the Board notes that, at his July 2008 Board 
hearing, the veteran credibly testified that his hearing 
acuity had decreased since the October 2006 VA audiology 
examination.  Considering the results of the January 2007 
audiology examination and the veteran's indications that his 
hearing has worsened since the October 2006 examination, the 
Board finds sufficient evidence to support a remand for a 
contemporaneous audio examination.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(n), by requesting a detailed 
description from the veteran, outlining 
the approximate date(s), location(s), and 
nature of his alleged exposure(s) to 
herbicide while in service.  If the 
veteran complies, the AMC/RO must then 
furnish a detailed description of this 
exposure to C&P via email and request a 
review of DoD's inventory of herbicide 
operations to determine whether herbicides 
were used as alleged.  If C&P does not 
confirm that the herbicides were used as 
alleged, the AMC/RO must provide a 
detailed statement of the veteran's 
claimed herbicide exposure to JSRRC for 
verification.

2.  The AMC/RO must make a reasonably 
exhaustive attempt to verify the 
information provided by the veteran 
regarding the flights that he alleged 
stopped in Vietnam.  The AMC/RO should 
send a letter to veteran, requesting more 
information that might assist in verifying 
his accounts.  Regardless of the veteran's 
compliance with this request, at a 
minimum, the AMC/RO should request 
information from the Department of the Air 
Force, including flight manifests for 
flights from Travis Air Force Base to 
Ubon, Thailand on or about November 10, 
1966, that might serve to confirm his 
recollections about stopping in Vietnam.  

3.  The veteran is to be scheduled for a 
VA audiology examination to determine the 
severity of his hearing loss in each ear 
in accordance with 38 C.F.R. § 4.85.  
Utilizing the Maryland CNC test and any 
other tests that may be required, the 
examiner is asked to enter an opinion as 
to the current level of hearing loss in 
each ear, to include reporting of puretone 
threshold averages and percentage speech 
discrimination scores.  

The Board notes that, barring an 
unforeseen addition to the file, the 
examiner will not have the veteran's 
service medical records to review in 
making their determinations.  However, 
following a review of the relevant medical 
evidence in the claims file, an interview 
with the veteran, the ear examination, the 
audiology examination, and any other tests 
that are deemed necessary, the examiner is 
requested to answer the following 
question:  

Is it at least as likely as not (50 
percent or greater probability) that the 
veteran's current hearing loss in his 
right ear began during service or is 
causally linked to any incident of 
service, to include exposure to excessive 
noise due to his MOS (airframe repairman)?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, they should so 
indicate in the examination report.

4.  After the directed development has 
occurred, the AMC/RO must re-adjudicate 
all of the veteran's claims, including his 
application to reopen his claim for 
service connection for diabetes mellitus, 
type II.  If any or all decisions are less 
than fully favorable, the AMC/RO must 
issue an appropriate SSOC and return the 
claim to the Board for final disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).








